Case 8:17-cv-02422-JDW-CPT Document W841, Jelled.06/27/19 Page 1 of 25 PagelD 2817

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

November 20, 2018

 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
CASE NO. 8:17-cv-02422-JDW-CPT

DRAGON JADE INTERNATIONAL, LTD.,
a British Virgin Islands limited company,

Plaintiff,
vs.
ULTROID, LLC, a Nevada corporation;
ULTROID MARKETING DEVELOPMENT CORP,
a Florida corporation; ULTROID TECHNOLOGIES,

INC., a Florida corporation,

Defendants.

 

 

VIDEOTAPED DEPOSITION OF MICHAEL KNOX

Tuesday, November 20, 2018
1:13 p.m. - 5:09 p.m.

U.S. Legal Support
4200 West Cypress Street
Suite 750
Tampa, Florida 33607

Reported by Yvonne P. Habis
Florida Professional Reporter
Stenographic Court Reporter

 

U.S. LEGAL SUPPORT
www.uslegalsupport.com

 
Case 8:17-cv-02422-JDW-CPT Document tPeSsh abled, 06/27/19 Page 2 of 25 PagelD 2818

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

November 20, 2018 35
Q This was conveyed to him by the board?
A Yes. He also owned a third of the company at
that time.
Q When you say "at that time," you mean up until

the time his role changed in 2016?
A He -- yes.
THE WITNESS: Can I elaborate?
MR. TREVENA: You can begin.
THE WITNESS: Mid-2000 -- in February of 2016,

I became critically ill. I was admitted to the

hospital and put -- and intubated for a period of
six days. I spent six days on a respirator, eight
days in ICU. And the better part -- and Mr. --

during this period of time, Mr. Cao took complete

charge of the company and was acting CEO. I was

bedridden and in a coma for a -- for part of that
time. I never really returned back to full duties.

I still have lingering effects from that disease.

Q (By Mr. Simonitsch) What was the disease?

A Pneumonia, I was -- had acute respiratory
failure. Two other people checked in the hospital the
same day I did with the same illness. They died; I
lived. I had to learn how to walk again.

Q Do you recall what day in February of 2016?

A I became ill, I want to say around the 16th to

 

U.S. LEGAL SUPPORT
www.uslegalsupport.com

 
Case 8:17-cv-02422-JDW-CPT Document p84 Eiled 06/27/19 Page 3 of 25 PagelD 2819

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

nox
November 20, 2018 36

 

 

18th of February. I checked in the hospital the last
Friday of February. I was transferred to ICU on that
Saturday. The other two gentlemen, we all three
contracted the disease at the same place. They -- like
I said, they were younger and they both died.

Q So how long was it before you were discharged
from the hospital?

A I would say about three weeks.

Q So is it fair to say somewhere around the
third week of March --

A Yes.

Q -- 2016?

The rehabilitation work necessary for you to
learn to walk again, was that something you did after
you were discharged or took place before you were
discharged?

A I had to be -- first, I had to be able to walk
up a flight of stairs before they would release me. So
you have to understand, I dropped 60 pounds in a matter
of less than 10 days. I didn't have enough strength to

roll to one side of the bed or the other.

Q Now, just so I'm understanding
the -- the -- the timeline here a little bit, you --
you -- you spoke of Mr. Cao becoming acting CEO

when you became critically ill in February of 2016, but

 

U.S. LEGAL SUPPORT
www.uslegalsupport.com

 
Case 8:17-cv-02422-JDW-CPT Document 138-4 Filed 06/27/19 Page 4 of 25 PageID 2820

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

ichael Knox
November 20, 2018 37

 

 

his coming in three days a week and overseeing
everything was something that predated that; correct?

A Yes.

Q Okay. So prior to you becoming ill in
February 2016, did he have any official title with the
company, with Ultroid Marketing?

A Chairman, just chairman. We referred to him
as the founder.

Q And was he, in fact, the founder of
Ultroid Marketing?

A Indirectly, yes.

Q What do you mean by "indirectly"?

A Well, originally, it was part of
Vascular Technologies that he was the founder of, so --
and Ultroid Marketing Development Corp. was spun off, so
we still called him the founder.

Q So then that sort of explains the concept that
you as the CEO were reporting to him. He owned a third
of the company, and he was a founder, and he was the
chairman of the board of directors. He's got enough
weight to do that, is what you're saying, basically?

A Yes.

Q Okay. So prior to February of 2016, during
that period that you were the CEO of Ultroid Marketing,

was there any understood delineation between what your

 

U.S. LEGAL SUPPORT
www.uslegalsupport.com

 
Case 8:17-cv-02422-JDW-CPT Document 438-4 Filed 06/27/19 Page 5 of 25 PagelID 2821

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

ichael Knox
November 20, 2018 39

 

 

as president of Ultroid Marketing?

A Honestly, I don't recall.

QO This environment that we've been discussing
where you were essentially reporting to Mr. Cao, did
that apply as well to your role as CEO of
Ultroid Technologies?

A When I was part of Ultroid Technologies, yes.

Q How long did you serve as CEO of
Ultroid Technologies?

A I held it formal -- up until the time I got
sick, I was acting CEO. After that I was more of an in
title only. I formally resigned from all those
positions in July of '16.

Q When you say "formally resigned," you mean
resigned to the board or what do you mean by "formally"?

A I resigned to the board.

Q After you resigned to the board as CEO of all
three Ultroid entities, did you continue in any other
officer role with Ultroid?

A I maintained a title of secretary and I
believe that's considered an officer in the state of
Florida laws, and that would be yes.

QO What about as CFO?

A No.

Q Did you become COO of Ultroid, LLC around the

 

U.S. LEGAL SUPPORT
www.uslegalsupport.com

 
Case 8:17-cv-02422-JDW-CPT Document 138- Filed 06/27/19 Page 6 of 25 PagelID 2822

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

ichael Knox

 

 

November 20, 2018 47
Q (By Mr. Simonitsch) Do you recognize that
document?
(The witness reviewed document.)
A Yes.
(By Mr. Simonitsch) What is that document?
A Electronic Filing of Annual Report for Florida

Entity or Corporation.
QO There is an electronic signature on the
bottom.

That's your name; correct?

A Yes.

Q Okay. Do you recall submitting this annual
report?

A Yes.

Q Did you complete this yourself?

A Yes.

QO And this was filed April 30th of 2017;
correct?

A Yes.

Q All right. And in this it identifies you as a
director, treasurer, and secretary of Ultroid Marketing
Development Corp.; is that correct?

A Yes.

Q As treasurer, was that a role different than

the role of CFO?

 

U.S. LEGAL SUPPORT
www.uslegalsupport.com

 
Case 8:17-cv-02422-JDW-CPT Document 13B- Filed 06/27/19 Page 7 of 25 PagelD 2823

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

ichael Knox

 

 

November 20, 2018 48
A Yes.
Q What responsibility did you have as treasurer?
A Treasurer is responsible to make sure that the

CFO does his job, but it's to manage the money. It's
very similar to a CFO position.

Q And as director, you were a member of the
board at this time?

A Yes.

Q When did you first join the board of

Ultroid Marketing Development Corp.?

A From its inception.
QO That would be in 2012; correct?
A Yes.

Q And then when did you step down from the board
of Ultroid Marketing?

A Early 2018, shortly before those -- that
report was filed in March of 2018.

Q The report you're referring to is Exhibit 1 to
the deposition?

A Exhibit 1, yes.

Q And when did you resign?

When -- when, if at all, did you resign as

secretary of Ultroid Marketing?

A All in the same day.

Q So all in the same day in 2018 you resigned as

 

U.S. LEGAL SUPPORT
www.uslegalsupport.com

 
Case 8:17-cv-02422-JDW-CPT Document 43B- Fi ed, 06/27/19 Page 8 of 25 PagelD 2824

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

ichae
November 20, 2018 79

 

 

"0 Okay. So is that the reason why the
efforts to remedy the concerns of the FDA in the
warning letter were being addressed by
Ultroid Marketing rather than Ultroid Technology?"

MR. SIMONITSCH: And then he answered;
correct?

MS. REPORTER: Yes.
MR. SIMONITSCH: And he just said "Yes"?
MS. REPORTER: He just said "Yes."

QO (By Mr. Simonitsch) So going back to the
document that I handed you marked 770, what was the
reason that Ultroid Marketing engaged Business Valuation
Center to conduct a valuation of Ultroid Marketing?

A A business valuation or appraisal was
requested by Dragon Jade in a previous meeting we had
with them to facilitate the purchase of Ultroid -- of
the company.

Q And when you say "of the company," you're
referring to the purchasing of just Ultroid Marketing

Development Corp.?

A Yes.

Q And how did those discussions first come
about?

A They were initiated by Dragon Jade and Dr. Lai

or Steve Lai personally.

 

U.S. LEGAL SUPPORT
www.uslegalsupport.com

 
Case 8:17-cv-02422-JDW-CPT Document 4p8-1 Filed 06/27/19 Page 9 of 25 PagelD 2825
Michael Knox

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

November 20, 2018 80
Q Was there a previous relationship with
Dragon Jade?
A Yes.
Q And what was the nature of that relationship?
A It was a distributor agreement.
Q Given your experience in valuing companies,
were you -- did you participate with Business Value

Center in preparing the valuation?
A I prepared -- I reviewed the financial model

with them, and I was appointed contact for all their

questions.

Q What do you mean by "reviewed the financial
model"?

A I prepared the financial model for them.

Q What is -- a financial model of what?

A Projections.

Q You need to expand.

Of the financial projections? Okay.
Are you talking about projected sales,

projected costs, that sort of thing?

A Everything.

Q Okay.

A Projected costs, revenue, expenses as you
expand.

QO In a -- in a valuation engagement, is the

 

U.S. LEGAL SUPPORT
www.uslegalsupport.com

 
Case 8:17-cv-02422-JDW-CPT Document 138- 1 ngd9e 2 06/27/19 Page 10 of 25 PagelD 2826

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Michael Knox
November 20, 2018 81

 

 

preparation of those forecasts typically done by the
entity being valued?

A Yes.

Q Turning to -- well, let's -- let's -- well, we
can turn to that.

Turn to page 38 of this report.
So are these some of the projections to which
you're referring?

A I believe so.

QO And this includes projected sales for 2016,
2017, and 2018?

A Yes.

Q And from what I see here, you were projecting
increases in sales significantly from '16 to '17 and
slightly from '17 to '18; is that right?

A Yes.

Q Do you recall why you projected such a
significant increase in sales from 2016 to 2017?

A Predominantly because of the exclusivity

agreement we signed with Dragon Jade.

Q And what was that exclusivity agreement?

A They wanted to take over the Asian market for
hemorrhoids.

Q And that exclusivity agreement gave them what?

A Exclusive right to distribute and sell the

 

U.S. LEGAL SUPPORT
www.uslegalsupport.com

 
Case 8:17-cv-02422-JDW-CPT Document 138- 1 nals? 2 06/27/19 Page 11 of 25 PagelD 2827

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

Michael Knox
November 20, 2018 82
Ultroid device in and throughout -- various countries

throughout the Asian market.

Q Okay. So the exclusivity agreement gives them
exclusive rights to -- to do that, those sales and that
marketing, but prior to the exclusivity agreement, was
Ultroid selling in those markets?

A Not really.

Q So is it fair to say you had a -- you were
projecting that by having this arrangement with
Dragon Jade, it would help Ultroid to penetrate some

markets that it wasn't really actively engaged in at the

time?
A That's not a correct statement.
Q Okay. Could you correct it for me?
A These were based on minimum requirements to

maintain exclusivity in those areas and projections
supplied by Dragon Jade.

Q Do you have an understanding as to how your
financial projections played into the valuation of
Ultroid Marketing by Business Value Center?

A All the projections have a play. The process
goes by which they take the income, not the gross, but
the net, mostly by off of EBITDA.

Q Can you explain what EBITDA is?

A Earnings before interest, taxes, depreciation,

 

U.S. LEGAL SUPPORT
www.uslegalsupport.com

 
Case 8:17-cv-02422-JDW-CPT Document 138-1 Filed 96/27/19 Page 12 of 25 PagelD 2828

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

ichae
November 20, 2018 89
for Ultroid?
A I was beginning to.
Q Prior to -- between ~- I mean, can you give me

a sense of when after February 2016 you began to start
undertaking responsibilities for Ultroid again?

A I was starting to attend meetings with
Michael Cao. He would come pick me up and we would
drive together to the various meetings he wanted me to
attend. I was not working a 9:00 to 5:00 job.

Q All right. So when would it have started when

you started to have meetings with Mr. -- Dr. Cao
again -- Michael Cao again?
A Now, they would -- they started in June, they

were getting more frequently in July, and then I just
couldn't do it.

Q Okay. So in your resignation, you resigned
your position as chief executive officer of the entities
named there, Vascular Technologies,

Ultroid Technologies, Ultroid Marketing.
It's noted in Mr. Cao's e-mail in response
that you're continuing to serve as a director.
And that was accurate; correct?
A Yes.
Q And we talked earlier that it also -- that you

also continued to serve in roles as secretary and

 

U.S. LEGAL SUPPORT
www.uslegalsupport.com

 
Case 8:17-cv-02422-JDW-CPT Document 198-4, tiled Q6/27/19 Page 13 of 25 PagelD 2829

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

nox
November 20, 2018 90
treasurer.
Is that also correct?
A Yes.
MR. SIMONITSCH: Mark this as Exhibit 8
please.

(The referred-to document was marked for
identification as Plaintiff's Exhibit 8.)

QO (By Mr. Simonitsch) So you had testified that
by August of 2016 you were getting back to being
yourself. At some point between August of 2016 to the
presence -~ present, did you have any relapses or -- or
other medical conditions that came up that caused you to
regress in terms of your ability to work or function as

an employee or officer of Ultroid?

A I never reassum- -- reassumed any of the roles
aS a -- an employee of Ultroid.
Q Well, that wasn't my question.

It was more you had said you were getting to
be yourself again, so I'm trying to see if there was a
continued upward trend for that from August of 2016, or
if you hit any subsequent bumps in the road where you

then regressed and --

A You always hit bumps.
Q Okay. Can you be specific?
A Little setbacks, blood work goes out of

 

 

U.S. LEGAL SUPPORT
www.uslegalsupport.com
Case 8:17-cv-02422-JDW-CPT Document 138-1 Filed 96/27/19 Page 14 of 25 PagelD 2830

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

hae
November 20, 2018 94

 

 

MS. WINCHESTER: Jazz?
MR. SIMONITSCH: Oh, Jazz Singh. Okay.
Q (By Mr. Simonitsch) Is the gen- -- is -- that
was the gentleman who was president of
Ultroid Technologies for a period of time?
A Yes.
Q He went by Jazz? Okay.
And why did Ultroid Technologies recall the
Ultroid device?
A Because when the annual inspector -- FDA
inspector came in, Mr. Cao didn't bother to show up for

the inspection.

Q And as a result what happened?
A It was not a favorable review of the
documents. The FDA's there -~ the FDA is there to

review your policy management system.

Q Okay. Now, is that -- is the -- is the issues
regarding the quality management system different than
the issues that Ultroid was already dealing with as a
result of the FDA warning letter?

A Repeat the question, please.

Q The quality management system problems
identified by the FDA at its annual inspection, were
those different than the issues that Ultroid was already

dealing with as a result of the prior FDA warning

 

U.S. LEGAL SUPPORT
www.uslegalsupport.com

 
Case 8:17-cv-02422-JDW-CPT Document 138- Filed 06/27/19 Page 15 of 25 PagelD 2831

 

ichae nox
November 20, 2018 95
1 letter?
2 A No, they were the same.
3 QO So it was a continuation of the same issue
4 that had been worked on from the time of the warning

5 letter until you got sick in February of 2016?

6 A The process was over 90 percent completed.

7 Q Do you believe that had Mr. Cao been

8 present at the inspection, that the FDA report would not
9 have found problems with the quality management
10 suffi- -- system that warranted a recall?
11 A I believe if Mr. Cao was present at the
12 meeting, the recall would not have happened.
13 QO As of September 27, 2016, the date of this
14 recall announcement, did Ultroid have any products on

15 the market other than the Ultroid device?

16 A No.

17 Excuse me. Be more clear -- clear with your
18 question, please.

19 Q Well, I'll ask a couple of more to lead into
20 that.

21 So this recall announcement pertained to the

22 Ultroid device; correct?

23 A I believe it also pertained to the consumables
24 associated with it.
25 Q What are the consumables associated with the

 

 

 

U.S. LEGAL SUPPORT
www.uslegalsupport.com
Case 8:17-cv-02422-JDW-CPT Document 198-1, Filed 06/27/19 Page 16 of 25 PagelD 2832

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

November 20, 2018 98

 

 

you questions and you have to keep taking the Fifth;
correct?
A Uh-huh.
Q Okay. In October of 2016, did Michael Cao
resign from the board of Ultroid?
MR. TREVENA: You can answer that.
A Yes.
MR. SIMONITSCH: I believe counsel said you
could answer that.
Is that --
MR. TREVENA: That's correct.
Q (By Mr. Simonitsch) Okay. Were you present at

the board meeting when Mr. Cao resigned?

A It was telephonic.

Q Were you present on the call when Mr. Cao
resigned?

A Yes.

Q Was there representation made by anyone on the

call as to why Mr. Cao was resigning?

A No.

Q During that call, were you giving au- -- given
authority to finalize the terms of an asset sale to
Dragon Jade?

A I claim the Fifth Amendment on that.

MR. SIMONITSCH: Let's mark this as

 

 

U.S. LEGAL SUPPORT
www.uslegalsupport.com
Case 8:17-cv-02422-JDW-CPT Document 138-1,, Filed p9/27/19 Page 17 of 25 PagelD 2833

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

November 20, 2018 109

 

 

A I -- I don't see where it states they needed
to put a formal proposal back to us.
Q Let me -- let me break it up a little bit so I

don't want --

A Okay.
Q -- to make you misrepresent anything, of
course.
So it says here that -- in the minutes,

"Mr. Henricksen introduced himself and proceeded to

discuss the details of the proposed transaction."
The minutes accurately reflect that

Mr. Henricksen did so at this January 11, 2017 board

meeting?

A He discussed them, but they weren't put -- any
of this put in writing yet.

Q Did the board of directors find the overall
terms acceptable subject to the review of a final
document in writing as reflected in the minutes?

A The overall terms were acceptable, but not yet
put in writing.

Q And then it states that you -- "that the board
was requesting they be put in writing so that -- "and
sent to you so that the company's corporate counsel
could review it."

Did you receive a document in writing after

 

U.S. LEGAL SUPPORT
www.uslegalsupport.com

 
Case 8:17-cv-02422-JDW-CPT Document 198-1, filled Q6/27/19 Page 18 of 25 PagelD 2834

 

November 20, 2018 110
1 this board meeting?
2 A There was documents going back and forth, but
3 yes.
4 Q Did you have the company's corporate counsel
5 review any documents that were going back and forth

6 after the January 11, 2017 board meeting?

7 A Yes.
8 Q And that includes proposed agreements between
9 Dragon Jade and Ultroid for the sale of assets -- for

10 the sale of Ultroid's assets?

11 A Yes.

12 MR. SIMONITSCH: Please mark this Exhibit 11.
13 (The referred-to document was marked for

14 identification as Petitioner's Exhibit 11.)

15 Q (By Mr. Simonitsch) After you resigned as CEO
16 of Ultroid Marketing -- let me -- I withdraw that.

17 So after the January 2017 board meeting that

18 we just discussed, what role did you play in

19 negotiations with Dragon Jade for the sale of
20 Ultroid Marketing's assets?

21 A I -- I was a conduit to receive the

22 information as supplied by Glenn and Mr. Blylock.

23 Q Did there come a time after January 11, 2017
24 where the board of directors revoked your authority to
25 engage in negotiations with Dragon Jade and act as a

 

 

 

U.S. LEGAL SUPPORT
www.uslegalsupport.com
Case 8:17-cv-02422-JDW-CPT Document 198-1 Filed 06/27/19 Page 19 of 25 PagelD 2835

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

hae nox
November 20, 2018 121

 

 

A You're -- you're talking about comparing an
asset valuation as opposed to an income valuation or
cash flow. And I will -- I will probably word it more
like this, as -- as -- as you as a buyer buying a law
firm, what's that law firm worth. You have lawyers, you
have probably little or no intellectual property, but
you have a customer base, client base, and it's always
based on future discounted cash flows. That's what a
willing buyer is going to pay for it.

Q So -- and that's -- so that, therefore,
the -- the value of the company based on its revenues
under an income model will typically exceed the value of
its assets?

A Typically, yes.

Q In this instance, Business Value Center
valued -- gave a valuation of -- based on -- of -- of
the company based on the income method in excess of
$84 million?

A Uh-huh.

QO Is it your understanding that that would have
reflected a value of the Ultroid assets as also being
$84 million?

A Yes.

Q Why is that?

A Because they go hand in hand. The trademarks

 

U.S. LEGAL SUPPORT
www.uslegalsupport.com

 
Case 8:17-cv-02422-JDW-CPT Document 138- 1 need Q6/27/19 Page 20 of 25 PagelD 2836

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Michae
November 20, 2018 122

 

 

and all that justify the valuation because it stops
competition from competing with you, or at least slows
them down.

Q So why is -- what's the distinction between
Ultroid's situation, the situation you were talking
earlier where the income may be significantly higher
than the assets, asset -- income value being higher than
the asset value?

A So when I was testifying this in -- a few
years ago, I had a judge ask me that question. I said
the true definition of fair market value is what a
willing buyer will pay for an item and a willing seller
will sell it for. That's the true definition of fair
market value.

Q Is it harder to sell an asset for which there
has been a recall?

A Yes.

Q Did you travel with Mr. Cao to Hong Kong in

April of 2016?

A Yes.

QO And how was your health at that time?

A Not great.

Q I assume not great, but well enough to travel

to Hong Kong?

A I had to wear a surgical mask on the plane. I

 

U.S. LEGAL SUPPORT
www.uslegalsupport.com

 
Case 8:17-cv-02422-JDW-CPT Document 138- 1 nelge 2 96/27/19 Page 21 of 25 PagelD 2837

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Michael Knox
November 20, 2018 123

 

 

had a compromised immune system.

Q
A
Q
A
Q
A

Dr. Lal.

Why did you go?

I had to get this transaction going.

And why is that?

Nobod- -- Mr. Cao was running the company.
I don't understand your answer.

Michael Cao insisted I go to meet with

This would have been our second visit -- or my

second visit; Mr. Cao's third, to my knowledge.

Q

And at this time, it was still -- the context

was still an acquisition of company?

A

Yes, based on our previous conversation back

in November.

oO Fr oO PF

there?

A

Q

Who paid for the trip to Hong Kong?
We did.

Who is "we"?

The company, Ultroid.

Did Ultroid pay your expenses while you were

Yes.

Or reimburse you for your expenses while you

were there?

A

Q
A

Yes.
And who did you meet with on this trip?

Clint -- on advice of counsel, I claim the

 

U.S. LEGAL SUPPORT
www.uslegalsupport.com

 
Case 8:17-cv-02422-JDW-CPT Document 138- 1 need Q6/27/19 Page 22 of 25 PagelD 2838

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Michae
November 20, 2018 130

 

 

on this document, but I'm just trying to hit the

real quick ones before we have to wrap this here,

so.

(Pause in proceedings.)

Q (By Mr. Simonitsch) Paragraph 13 of your
affidavit states that you "came to learn that
Dragon Jade could not fulfill its nonmonetary
obligations under the agreement."

What was the basis for that statement in your

affidavit?

A Well, in the meeting with Dr. Lai and
Glenn Henricksen, it was apparent that Ultroid was not a
priority to get done; quote-unquote, "We don't care if
we ever finish it."

Q When was this meeting?

A August 2017.

Q And where was the meeting?

A The Oyster Bar, Grand Central Station,
New York City.

Q Is it -- is that the same time that you were
attempting to negotiate a job with Dragon Jade?

A They did make a job offer.

Q And so you stated that you were told that
Ultroid was not a priority. That's different than an

inability to fulfill nonmonetary obligations.

 

U.S. LEGAL SUPPORT
www.uslegalsupport.com

 
Case 8:17-cv-02422-JDW-CPT Document 138- 1 ne clea 9 06/27/19 Page 23 of 25 PagelD 2839

 

Michael Knox
November 20, 2018 131
1 What is your basis for your statement that
2 Dragon Jade could not fulfill its nonmonetary
3 obligations?
4 MR. TREVENA: Objection, calls for a legal
5 conclusion.
6 MR. SIMONITSCH: No. I'm asking him to --
7 MR. TREVENA: Answer if you know.
8 MR. SIMONITSCH: -- you know, I'm asking him
9 to explain what he wrote.
10 THE WITNESS: I will.
11 MR. TREVENA: He already said that it was
12 authored by --
13 MR. SIMONITSCH: I agree. I'll -- I'll
14 correct my statement. I'm asking him to explain
15 the basis for what he signed under oath as being
16 true.
17 Q (By Mr. Simonitsch) Let's try it this way.
18 What nonmonetary obligation was Dragon Jade
19 unable to fulfill?
20 A They weren't fulfilling -- they weren't
21 closing. They were not closing at all. There was
22 no -- every time we had a discussion about closing and
23 finalizing everything, it always got postponed. We'll
24 do it in 30 days, two weeks, next week, next week, next
25 week. They started in April.

 

 

 

U.S. LEGAL SUPPORT
www.uslegalsupport.com
Case 8:17-cv-02422-JDW-CPT Document 138-1 Filed 06/27/19 Page 24 of 25 PagelD 2840
Michael Knox

 

November 20, 2018 132
1 Q So that has to do with their not yet
2 fulfilling certain nonmonetary obligations.
3 Is it your position that they were incapable

4 of fulfilling any of the particular nonmonetary

5 obligations?

6 A They did not have the staff capable,
7 knowledgeable enough to even understand a QMS system.
8 Q Was that an obligation of the agreement or

9 were they supposed to hire a company that would

10 understand those things?

11 MS. WINCHESTER: Object to form.
12 Q (By Mr. Simonitsch) You can answer.
13 A FDA requires that you have someone on staff

14 knowledgeable enough of a QMS system to run it.

15 Q Right. What does that have to do Dragon Jade
16 at this point? Dragon Jade would not have been

17 operating the QMS system. They just --

18 A Yes, they would have. To -- to make a product
19 to FDA standards and sell it, you have to have a QMS

20 system in -- in-house.

21 QO I understand that. But as of this August 2017
22 date, Dragon Jade did not own the asset or Ultroid, so
23 what does their ability to operate a QMS system have

24 anything to do their obligations as of August of 2017?

25 MR. TREVENA: Again, calls for a legal

 

 

 

U.S. LEGAL SUPPORT
www.uslegalsupport.com
Case 8:17-cv-02422-JDW-CPT Document 138-1 Filed 06/27/19 Page 25 of 25 PagelD 2841
Michael Knox

 

November 20, 2018 133
1 conclusion.
2 Answer if you know.
3 A I don't know.
4 Q (By Mr. Simonitsch) So other than an inability

5 to operate a QMS system, are there any other nonmonetary
6 obligations that you believe Dragon Jade was incapable

7 of fulfilling?

8 A Well, I went to three different engineers

9 trying to get them to understand how to build the thing,

10 but no one could get it.

11 Q Anything else?
12 A No. I don't want to add anything more.
13 Q In paragraph 14 you state "it was clear that

14 Dragon Jade did not have the funds to complete the tasks
15 they were required to complete."

16 What is the basis of your sworn testimony that
17 Dragon Jade did not have the funds to complete the tasks
18 necessary under the option agreement?

19 A They kept telling me they don't have the money

20 per Glenn Henricksen.

21 Q And when did Mr. Henricksen represent that to
22 you?

23 A Two to three times every month starting in

24 April.

25 QO April of 2017?

 

 

 

U.S. LEGAL SUPPORT
www.uslegalsupport.com
